Case 4:19-cv-00840-RWS-KPJ Document 139 Filed 12/11/20 Page 1 of 2 PageID #: 3214




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

   TIGI LINEA CORP.,                               §
                                                   §
                                                   §   CIVIL ACTION NO. 4:19-CV-00840-RWS-KPJ
                  Plaintiff,                       §
                                                   §
   v.                                              §
                                                   §
                                                   §
   PROFESSIONAL PRODUCTS GROUP,                    §
   LLC,                                            §
                                                   §
                  Defendant.

                                               ORDER
         Came on for consideration the reports of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On November 13, 2020, the Magistrate Judge entered proposed findings of fact and

  recommendations (Docket No. 122) that Defendant and Counter-Plaintiff Professional Products

  Group, LLC’s (“PPG”) Motion to Transfer Venue to the U.S. District Court for the Southern

  District of Florida and Incorporated Memorandum of Law (Docket No. 46) be denied.

         Additionally, on November 16, 2020, the Magistrate Judge entered proposed findings of

  fact and recommendations (Docket No. 123) that PPG’s Motion to Dismiss TIGI Linea Corp.’s

  (“TIGI”) First Amended Complaint (Docket No. 99) be denied.

         Finally, on November 16, 2020, the Magistrate Judge entered proposed findings of fact and

  recommendations (Docket No. 124) that TIGI’s Rule 12(b)(6) Motion to Dismiss Counts II, III,

  and VII of PPG’s Amended and Supplemental Counterclaims and Complaint and Supporting

  Memorandum of Law (Docket No. 100) be denied. Because no objections to the Magistrate

  Judge’s Report have been filed, neither party is entitled to de novo review by the District Judge of
Case 4:19-cv-00840-RWS-KPJ Document 139 Filed 12/11/20 Page 2 of 2 PageID #: 3215




  those findings, conclusions and recommendations, and except upon grounds of plain error, they

  are barred from appellate review of the unobjected-to factual findings and legal conclusions

  accepted and adopted by the District Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services

  Automobile Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

          Nonetheless, the Court has reviewed the motion and the Magistrate Judge’s report and

  agrees with the report. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute

  permits the district court to give to the magistrate’s proposed findings of fact and recommendations

  ‘such weight as [their] merit commands and the sound discretion of the judge warrants.’ ”) (quoting

  Mathews v. Weber, 23 U.S. 261, 275 (1976)). Accordingly, the Court ADOPTS the Magistrate

  Judge’s report and recommendation as the opinion of this Court. It is therefore

          ORDERED that PPG’s Motion to Transfer Venue to the U.S. District Court for the
      .
  Southern District of Florida and Incorporated Memorandum of Law (Docket No. 46) is DENIED.

  It is further

          ORDERED that PPG’s Motion to Dismiss TIGI’s First Amended Complaint (Docket No.

  99) is DENIED. It is further

          ORDERED that TIGI’s Rule 12(b)(6) Motion to Dismiss Counts II, III, and VII of PPG’s

  Amended and Supplemental Counterclaims and Complaint and Supporting Memorandum of Law

  (Docket No. 100) is DENIED.

          So ORDERED and SIGNED this 11th day of December, 2020.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE



                                              Page 2 of 2
